Citation Nr: 0115486	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  98-09 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a heart murmur with 
chest and right arm pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from February to December 
1977 and from October 1987 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The record reflects that service connection for a heart 
murmur with chest and right arm pain was denied by a February 
1997 VA RO rating decision.  The veteran was notified of this 
determination and of his appellate rights, but did not 
perfect a timely appeal.  See 38 C.F.R. §§ 20.302, 20.1103 
(2000).  This was the conclusion of the Board in a March 2000 
decision.  The Board further found that the veteran had 
nevertheless perfected an appeal of the August 1997 RO rating 
decision which denied entitlement to service connection for a 
heart murmur.  The veteran's case was remanded to the RO for 
issuance of a supplemental statement of the case (SSOC) 
addressing the requirements for submission of new and 
material evidence.  The case is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  By a decision entered in February 1997, the RO denied the 
veteran's claim of service connection for a heart murmur with 
chest and right arm pain.  He was notified of the RO's 
determination, and of his appellate rights, but he did not 
perfect an appeal in a timely manner.

2.  Evidence received since the February 1997 RO denial is 
not so significant that it must be considered to decide 
fairly the merits of a claim of service connection for a 
heart murmur with chest and right arm pain.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a heart murmur with 
chest and right arm pain has not been submitted.  38 U.S.C.A. 
§§ 1131, 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that service connection should be 
granted for a heart murmur with chest and right arm pain.  In 
essence, he contends that he was diagnosed with a heart 
murmur in service and was treated for chest and right arm 
pain.

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

As noted above, the matter of the veteran's entitlement to 
service connection for a heart murmur with chest and right 
arm pain has been the subject of an adverse prior final 
decision.  See Introduction, supra.  As a result, service 
connection for such a disorder may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1997 
rating decision consisted of the veteran's service medical 
records (SMRs) and VA examination reports covering the 
appellant's cardiac and orthopedic claims dated in December 
1996.  The evidence reflected that the veteran had no 
evidence of a heart murmur or chest or right arm pain during 
his first period of service.  The SMRs for the second period 
of service demonstrated that an intermittent systolic murmur 
was noted on the veteran's March 1987 entrance examination.  
The veteran was evaluated for complaints of chest pain and 
shortness of breath during service and eventually underwent 
medical evaluation board (MEB) processing in April 1988.  The 
MEB determined that the veteran's chest and right arm pain 
pre-existed service and were not permanently aggravated by 
service.  The veteran was then discharged by reason of pre-
existing disability, not permanently aggravated by service, 
in May 1988.

The VA examination reports documented high blood pressure and 
multiple physical complaints unrelated to his cardiac claim.  
There was no finding of a current murmur on physical 
examination.

Evidence received since the February 1997 rating decision 
consists of a report for a VA thallium-dipyridamole cardiac 
study dated in April 1997.  The purpose of the study was to 
rule out coronary artery disease.  The report stated that 
there was no scintigraphic evidence of either fixed scar or 
reversible ischemia.  Visualization of the right ventricle at 
rest suggested right ventricular hypertrophy.  The report 
from the VA medical center (VAMC) in Syracuse, New York, 
further indicates that there were no outpatient records for 
the period from January 1997 to July 1997.

The RO wrote to the veteran in December 1997 and requested 
that he provide all of the medical, or other evidence in his 
possession to support his claim.  However, the only 
additional evidence submitted consisted of duplicate SMRs.

The Board finds that the newly received evidence merely shows 
that the veteran was afforded a cardiac study in April 1997.  
This evidence does not address whether the veteran has a 
current diagnosis of a murmur, nor does it relate the 
suggested finding of hypertrophy of the right ventricle to 
service.  Consequently, the newly received evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  In other words, the evidence 
does not tend to provide significant information pertinent to 
the underlying question of service connection beyond what was 
known previously.  Accordingly, the Board concludes that the 
veteran has not submitted new and material evidence under 38 
C.F.R. § 3.156(a).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  In this regard, it should be 
pointed out that the question of whether new and material 
evidence has been presented is a jurisdictional question for 
the Board.  See Barnett  and Butler, supra.  Even the 
Veterans Claims Assistance Act of 2000 recognizes this. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C.A. § 5103A(f)).  Moreover, the veteran has not alleged 
that there is any outstanding evidence that could be obtained 
by the Board that would support his contentions in his 
current claim.  He has been provided with notice of the 
requirement to submit new and material evidence by way of a 
March 2000 SSOC.  Consequently, because the Board may not 
address the underlying claim until new and material evidence 
has been presented, further action will not be taken.


ORDER

The application to reopen a claim of service connection for a 
heart murmur with chest and right arm pain is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

